Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 8/29/2022.
DETAILED ACTION
Election/Restriction
  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Arguments
Applicant’s arguments filed 8/29/2022 have been fully considered.
Applicant’s arguments against the 102 and 103 rejections are persuasive in view of the claim amendments and new rejections are presented below which address the new limitations of phytic acid as the crosslinker (b).
Applicant remarks that “Galley does suggest that phytic acid can be substituted in a way that results in self-healing or self-repairing film as claimed by applicants.”
This is not persuasive, For started it is noted that the instant claims are not directed to a “self-healing or self-repairing film,” furthermore, the prior art teaches both citric acid and phytic acid to be equivalent acids for increasing buffer capacity and fixing the pH of the composition, thus their substitution is obvious, and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The reply filed on 8/29/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s):  Applicant has not adequately replied to the Provisional Obviousness Type Double Patenting Rejection.  A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  
Regarding applicants request to hold the ODP rejection in abeyance, it is noted that when the provisional obviousness type double patenting rejection is not the only rejection in the examined application, the rejection will continue to be made until the rejection is overcome as stated in MPEP 804 [R-5], I B, that "the "provisional" double patenting rejection should continue to be made by the examiner in each application as long as there are conflicting claims in more than one application unless that "provisional" double patenting rejection is the only rejection remaining in at least one of the applications." As noted above, the provisional obviousness double patenting rejection is not the only rejection remaining in this examined application.
	As such the rejection is maintained.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintel “Peeling Mask”, cited on the 7/18/2022 IDS.
Mintel discloses a peeling mask, reading on cosmetic composition of instant claim 15, comprising:
	--polyquaternium-10 – reading on instant claims 1(a) and 2-4;
	--Phytic acid – reading on instant claim 1(b); and 
	--water – reading on instant claim 1(c).
The mask of Mintel does not teach the presence of surfactants which read on the presence of “1% by weight or less” of surfactants which embraces 0% surfactants.
Claim(s) 1-4, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mintel “Purifying Toner”, cited on the 7/18/2022 IDS.
Mintel discloses a purifying toner, reading on cosmetic composition of instant claim 15, comprising:
	--polyquaternium-10 – reading on instant claims 1(a) and 2-4;
	--Phytic acid – reading on instant claim 1(b); 
-- lavender oil – reading on instant claim 12; and 
	--water – reading on instant claim 1(c).
The mask of Mintel does not teach the presence of surfactants which read on the presence of “1% by weight or less” of surfactants which embraces 0% surfactants.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galley (US2009/0175808) and Lambers (EP 1593371).
Galley discloses a composition comprising oil bodies, the compositions are useful in the delivery of actives into the skin and/or hair (reading on cosmetic as recited by instant claim 15).
Example 11 of Galley discloses a composition comprising:
5% oil bodies and 0.5% dimethicone (silicone oil [0064]) – reading on instant claims 12 and 13;
1% polyquaternium-10 – reading on instant claims 1(a) and 2-5;
0.7% sodium polyacrylate (anionic [0136]) – reading on instant claim 11;
0.05% citric acid ;
Water and glycerin– reading on instant claim 1(c).
Ex. 11 of Galley does not teach the presence of surfactants which on the presence if “1% by weight or less” or surfactants which embraces 0% surfactants.  Furthermore, Galley teaches the composition to be free of surfactants.
Galley teaches citric acid to be a buffering system suitable for use and the formulations have a pH ranging from 4-8.[0076].
Regarding claims 10 and 14: While Galley does teach the exact amounts in which water is used in the composition, Galley teaches the composition to preferably comprise a hydrophilic component, i.e. water, in amounts of 60-95% and can be in the form of an emulsion [0062].  Therefore, it would have been prima facie obvious to a skilled artisan before the effective filing date of the claimed invention to formulate the composition of Galley to be an emulsion comprising between 60-95% water with a reasonable expectation of success as this is specifically contemplated.
However, Galley does not teach the crosslinking agent to be phytic acid as amended.
Lambers teaches skin or hair care compositions having pH ranging from 3.8-5.8 comprising an effective amount of a stabilizing acid (Abs).  Lambers further teaches the stabilizing acid to be used to increase buffer capacity and to fix the pH, suitable acids for use include citric acid and phytic acid [0032].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Galley with those of Lambers and substitute the 0.05% citric acid of Galley with 0.05% phytic acid with a reasonable expectation of success as these two acids are shown by the art to be art recognized equivalents as they are taught to both be stabilizing acids which increase buffer capacity and to fix the pH in skin or hair compositions.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Maintained/Modified Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/271158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose compositions comprising the same cationic polysaccharides (for example, polyquaternium-10), the same crosslinkers (for example, phytic acid), water (i.e. volatile medium) and oils in overlapping amounts. Both compositions further comprise at least one anionic polymer, are skin cosmetics and do not comprise surfactants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 9-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/266533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose emulsion compositions comprising the same cationic polysaccharides (for example, polyquaternium-10), the same crosslinkers (for example, phytic acid), water (i.e. volatile medium) and oils in overlapping amounts. Both compositions further comprise at least one anionic polymer, are skin cosmetics and do not comprise surfactants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613